Citation Nr: 1538775	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  08-39 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including as secondary to service-connected duodenal ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel





INTRODUCTION

The Veteran had active military service from March 1954 to March 1956.
 
This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. In that decision, the RO denied the Veteran's petition to reopen a previously denied claim for service connection for a psychiatric disorder, finding that no new and material evidence had been submitted. 

In a September 2012 decision, the Board granted the Veteran's petition to reopen the previously denied claim for service connection and denied the claim on its merits. 	

In April 2013, the Court granted Joint Motion for Remand (JMR), vacating and remanding the Board's decision for compliance with its terms, particularly that, although the Veteran's claim identified posttraumatic stress disorder (PTSD) without more, it should have been considered a claim for any mental disability that may reasonably be encompassed by several factors, including the Veteran's description of the claim, symptoms, and other information in support of the claim. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition cause him, however described). In response to the court granting the Joint Motion, the Board found that the Veteran's claim is more properly characterized as one for an acquired psychiatric disability.
 
This case has been remanded in in December 2013, July 2014, and February 2015 for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

This case was remanded in July 2014 in order to provide the Veteran with a VA examination to determine whether his psychiatric disorder was related to service or whether it had been caused or aggravated by his service-connected duodenal ulcer disease or any residuals thereof.  The Veteran as provide with this examination in October 2014.

In its February 2015 remand, the Board found that the October 2014 examination was inadequate, as the examiner had not addressed whether the Veteran's psychiatric disorder was aggravated by his service-connected duodenal ulcer disease or any residuals thereof.

An additional opinion was provided in June 2015.  The examiner opined that the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  With regard to whether the Veteran's psychiatric disorder was aggravated by his service-connected duodenal ulcer disease or any residuals thereof, the examiner merely noted that there was no indication in VA progress notes of a mental disorder associated with his duodenal ulcer.  

However, in the Board's February 2015 remand, the examiner was specifically asked to provide an opinion as to whether it was at least as likely as not that the Veteran's current psychiatric disorders had been caused or aggravated (had undergone a permanent, measurable increase in severity as shown through comparison between the current disability and medical evidence created prior to any aggravation) by symptoms associated with his service-connected duodenal ulcer.  The examiner was instructed to provide an opinion as to whether or not the Veteran's reported symptoms (abdominal discomfort due to distention, dysphagia, dyspepsia, abdominal pain, nausea, and melena) are due to his service connected duodenal ulcer disease or any residuals thereof, and whether these specific symptoms have caused or contributed to the Veteran's current psychiatric symptoms.

As the examiner did not address these instructions, the case must be again remanded for another opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the record to a qualified examiner for an addendum medical opinion regarding the etiology of the Veteran's current psychiatric disorders. The paperless record and a copy of this remand must be made available to the examiner. The examiner shall note in the examination report that the record and this remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.
 
The VA examiner should review the entire record pertaining to the Veteran's current psychiatric disorders, to specifically include the Veteran's lay statements regarding the onset of his psychiatric symptoms and history of treatment.
 
The examiner must opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current psychiatric disorders have been (i) caused (in whole or in part) or (ii) aggravated (have undergone a permanent, measurable increase in severity as shown through comparison between the current disability and medical evidence created prior to any aggravation) by symptoms associated with his service-connected duodenal ulcer?  In responding to this question, the examiner must provide an opinion as to whether or not the Veteran's reported symptoms (abdominal discomfort due to distention, dysphagia, dyspepsia, abdominal pain, nausea, and melena) are due to his service connected duodenal ulcer disease or any residuals thereof, and whether these specific symptoms have caused or contributed to (or aggravated) the Veteran's current psychiatric symptoms.
 
If the examiner finds that the current psychiatric symptoms were aggravated by symptoms of his service-connected duodenal ulcer, the examiner must also indicate the extent of such aggravation by providing a baseline level of disability for the psychiatric condition. This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.
 
The examiner must provide a rationale for each opinion given. If the examiner is unable to provide an opinion without resorting to speculation, he or she must explain why this is so and what, if any, additional evidence would be necessary to render such an opinion.
 
2. After the requested examination has been completed, the AOJ should review the opinion to ensure that it complies with the directives of this remand, particularly that the VA examiner has provided an opinion as to all questions asked. If it is deficient in any manner, it must be returned to the VA examiner for corrective action.
 
3. After completing the requested actions, the AOJ should undertake any additional development deemed warranted. Thereafter, the AOJ should re-adjudicate the claim in light of all pertinent evidence and legal authority. If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and be afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




